DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 31, 2020. 
In view of amendments filed December 31, 2020 to the title, the objection to the specification is withdrawn.
Examiner's Statement of Reason for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing System for Setting Dependency Relationships for Input Items on a Screen Related to a Process Flow.
Claims 1, 7 and 8 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] use screen information defining a use screen for using the application; and circuitry' configured to
receive a display request for the use screen from an electronic device; transmit, to the electronic device, the use screen information defining the use screen requested by the received display request and the setting information for the application corresponding to the use screen information, the setting information including a dependency setting indicating a dependency relationship between input items on the use screen, and a reference setting associating the input items with an external service;
receive, from the electronic device, a first acquisition request that includes a first item detail value that is input to a first input item among the input items on the displayed use screen based on the transmitted use screen information, the first acquisition request requesting acquisition of a candidate for a second input item which, the first acquisition request being automatically sent when the dependency relationship indicates that the second input item is a dependency source for which the first input item is set as a dependency target; 
acquire, from the external service, list information of the candidate for the second input item associated with the first item value included in the first acquisition request; and transmit the acquired list information to the electronic device to allow a particular candidate included in the list information to be selectable as the candidate for the second input item on the use screen displayed on the electronic device.” along with all other limitations as required by independent claim 1.
“[7] […] use screen information defining a use screen for using the application; and circuitry' configured to
receive a display request for the use screen from an electronic device; transmit, to the electronic device, the use screen information defining the use screen requested by the received display request and the setting information for the application corresponding to the use screen information, the setting information including a dependency setting indicating a dependency relationship between input items on the use screen, and a reference setting associating the input items with an external service;
receive, from the electronic device, a first acquisition request that includes a first item detail value that is input to a first input item among the input items on the displayed use screen based on the transmitted use screen information, the first acquisition request requesting acquisition of a candidate for a second input item which, the first acquisition request being automatically sent when the dependency relationship indicates that the second input item is a dependency source for which the first input item is set as a dependency target;
acquire, from the external service, list information of the candidate for the second input item associated with the first item value included in the first acquisition request; and transmit the acquired list information to the electronic device to allow a particular candidate included in the list information to be selectable as the candidate for the second input item on the use screen displayed on the electronic device.” along with all other limitations as required by independent claim 7.
“[8] […] use screen information defining a use screen for using the application, the information processing method comprising:
receiving a display request for the use screen from an electronic device: 
transmitting, to the electronic device, the use screen information defining the use screen requested by the received display request and the setting information for the application corresponding to the use screen information, the setting information including a dependency setting indicating a dependency relationship between input items on the use screen, and a reference setting associating the input items with an external service;
receiving, from the electronic device, a first acquisition request that includes a first item value that is input to a first input item among the input items on the displayed use screen based on the transmitted use screen information, the first acquisition request requesting acquisition of a candidate for a second input item, the first acquisition request being automatically sent when the dependency relationship indicates that the second input item is a dependency source for which the first input item is set as a dependency target;
acquiring, from the external service, list information of the candidate for the second input item associated with the first item detail value included in the first acquisition request; and transmitting the acquired fist information to the electronic device to allow a particular candidate included in the list information to be selectable as the candidate for the second input item on the use screen displayed on the electronic device.” along with all other limitations as required by independent claim 8.
Specifically, the closest prior art, US 2017/0109194 A1 Namihira et al. and 2016/0241724 A1 Sugimura et al., fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-6 and 9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,445,489 B2 “Hayashi” teaches an information processing system including programs respectively executing predetermined processes includes a first memory unit storing, for each application executing a sequence of processes using electronic data in collaboration with an external service, flow information that defines program identification information and an execution order of the programs, app identification information, a permitting unit receiving a first request that includes the app identification information and external service identification information, acquiring a permission token from the external service, and causing a second memory unit to store the acquired permission token, user identification information, and the app identification information, a sending unit receiving a second request, and a process executing unit receiving a third request and causing the program to execute the sequence of processes, wherein the permitting unit determines a scope of the permission token based on the flow information stored in association with the app identification information.
US 10,306,080 B2 “Uchibori et al.” teaches an information processing system sending setup information related to a setup of an apparatus to the apparatus includes the apparatus including a receiving unit configured to receive user information of a user of the apparatus, and a first communication unit configured to send the user information and the apparatus information related to the apparatus to an information processing apparatus, and the information processing apparatus including a second communication unit configured to receive the user information and the apparatus information, and a setup information determining unit configured to determine the setup information of the 
US 10,750,044 B2 “Hayashi et al.” teaches an information processing system having an information processing apparatus and programs includes an application memory unit storing applications executing a series of processes using electronic data, in which program identification information, parameter setup information, and flow identification information are defined, a use screen memory unit storing use screen information of defining a form; a first receiving unit receiving a first request including the application identification information; a first sending unit sending the use screen information; a second receiving unit, an acquiring unit acquiring the flow information identified by the flow identification information included in the second request, and an executing unit causing the program identified by the flow information to be executed using the parameter included in the second request in conformity with the execution order to execute the series of processes using the electronic data based on the information related to the electronic data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK ASRES SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henok Shiferaw/Primary Examiner, Art Unit 2672